DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over Mongillo et al. (US2015/0345304).
Regarding claim 16, Mongillo teaches (Fig. 5) a cooled machine component, comprising: a body (80) with at least one integrated cooling channel for guiding a cooling fluid through an interior of the body; wherein the at least one integrated cooling channel comprises a lattice structure (see Fig. 5); wherein the lattice structure is arranged as a void space penetrated by a plurality of hollow struts (88), each hollow interior ending in a further downstream discharge port (90) located in an end face (82) of the body, and wherein walls of the body surrounding each of the plurality of further downstream discharge ports are physically connected to corresponding jackets (see Fig. 5, part of the body 80) of the subset of the plurality of hollow struts; wherein each one of the subset of the plurality of hollow struts is free of apertures in its jacket (Mongillo does not disclose any apertures between inlets 88 and outlets 90) between the void space and the hollow interior and is arranged either perpendicular to the end face or with a maximum deviation from a perpendicular direction to the end face of 45° (the struts are arranged perpendicular).

However, Mongillo discloses that airflow can be communicated both through the hollow lattice structure and over and around the lattice structure (see Paragraph [0061]). Thus, airflow moving over and around the lattice structure would necessarily have an inlet and an outlet. The outlet would fluidly communicate with the discharge ports of the hollow struts through the plenum 72. The “main travel direction” of the airflow must be “substantially” lateral to the hollow struts as indicated by the orientation of the void space shown in Fig. 5.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the cooled machine component of Mongillo and change it to have at least one inlet for providing the cooling fluid to be guided through the void space of the lattice structure, at least one outlet for receiving the cooling fluid that has been guided through the void space of the lattice structure; wherein positions of the at least one inlet and of the at least one outlet define a main travel direction through the void space, wherein the at least one outlet being fluidically connected to hollow interiors of at least a subset of the plurality of hollow struts, and wherein the subset of the plurality of hollow struts are oriented substantially laterally to the main travel direction of the cooling fluid through the void space, as Mongillo teaches that airflow can be communicated over and around the lattice structure to provide cooling. 
Regarding claim 17, Mongillo teaches the end face, during operation, is exposable to a first temperature higher than a second temperature of the cooling fluid (see Paragraph [0048]).
Regarding claim 18, Mongillo teaches the fluidic connection from the at least one outlet to the hollow interior of the at least one of the plurality of hollow struts is provided by connecting the at least one outlet to a plenum chamber (72), the plenum chamber in turn being connected to the hollow interior of the at least one of the plurality of hollow struts (see rejection of claim 16 above).
Regarding claim 19, Mongillo teaches the body and the lattice structure are a single piece, built from a common material (see Paragraph [0070]).
Regarding claims 20-21, Mongillo fails to teach in the embodiment of Fig. 5 the void space is additionally penetrated by a plurality of solid struts, wherein the plurality of hollow struts and the plurality of solid struts and the body are generated via additive manufacturing techniques, selective laser sintering, selective laser melting, or electronic beam melting, wherein each one of at least a subset of the plurality of hollow struts and of the plurality of solid struts is configured rod-shaped. However, Mongillo teaches (Fig. 10) both hollow struts (480A) and solid struts (480B) depending on design requirements (Paragraph [0078]). Mongillo further teaches forming the structure using additive manufacturing (Paragraph [0026]), wherein each one of at least a subset of the plurality of hollow struts and of the plurality of solid struts is configured rod-shaped (Fig. 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the cooled machine component of Mongillo and change it so that the void space is additionally penetrated by a plurality of solid struts, wherein each one of at least a subset of the plurality of hollow struts and of the plurality of solid struts is configured rod-shaped to satisfy design requirements, wherein the plurality of hollow struts and the plurality of solid struts and the body are generated via additive manufacturing techniques as an appropriate process to form machine components. 
Regarding claims 22-23, Mongillo fails to teach in the embodiment of Fig. 5 the void space is additionally penetrated by a plurality of solid struts, wherein each one of at least a first subset of the solid struts is angled to a neighbouring one of the hollow struts, or intersecting one of the hollow struts, and wherein the plurality of hollow struts and the plurality of solid struts define a periodical structure.
However, Mongillo teaches the distribution and interchangeability of the hollow and solid lattice structures is dependent on design requirements (Paragraph [0078]). 
Thus, it would have been obvious to one having ordinary skill before the effective filing date of the invention to modify the cooled machine component of Mongillo and change it so that at least a first subset of the solid struts is angled to a neighbouring one of the hollow struts, or intersecting one of the hollow struts, and wherein the plurality of hollow struts and the plurality of solid struts define a periodical structure to satisfy design requirements. 
Regarding claim 24, Mongillo teaches in a region of the void space, a ratio between a volume of solid material and a hollow volume of the lattice structure is between 0.3 and 2.5 (see Paragraph [0074]).
Regarding claim 25, Mongillo teaches the body comprises a plurality of segments (see Fig. 2), each segment providing a single one of the at least one integrated cooling channel which is fluidically separated from further ones of the at least one integrated cooling channel that are located in further segments (the bodies 80 are separated throughout the machine component).
Regarding claim 26, Mongillo teaches each one of the segments comprises a plurality of discharge ports (90), each discharge port is provided with cooling fluid from a single one of the plurality of hollow struts.
Regarding claim 27, Mongillo teaches the cooled machine component comprises a turbomachine component (Figs. 1-2).
Regarding claim 28, Mongillo teaches the region of the void space, a ratio between a volume of solid material and a hollow volume of the lattice structure is between 0.4 and 2.0 (see Paragraph [0074]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383. The examiner can normally be reached M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CAMERON A CORDAY/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745